Filed 3/5/14 P. v. Billings CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B251548

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. KA042336)
         v.

THOMAS E. BILLINGS,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County. William C.
Ryan, Judge. Affirmed.
                                                         ______
         Jonathan B. Steiner and James A. Uyeda, under appointment by the Court of
Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
                                                         ______
       On July 18, 2013, Thomas E. Billings filed a petition for recall of sentence
pursuant to Penal Code section 1170.126,1 which codifies part of the “Three Strikes
Reform Act” (Prop. 36, § 6, as approved by voters, Gen. Elec. (Nov. 6, 2012), effective
Nov. 7, 2012). In his petition, Billings represented that he is serving a third-strike
sentence for a 1999 conviction for second degree robbery under section 211. On July 26,
2013, the trial court denied the petition with prejudice because Billings’s third-strike
offense of second degree robbery is a violent felony conviction, which renders him
ineligible for resentencing under section 1170.126. Billings filed a notice of appeal.2
       We appointed counsel to represent Billings in the matter. After examining the
record, counsel filed a Wende brief raising no issues on appeal and requesting that we
independently review the record. (People v. Wende (1979) 25 Cal.3d 436.) On
December 6, 2013, we directed appointed counsel to immediately send the record on
this appeal and a copy of the opening brief to Billings and notified Billings that within
30 days from the date of the notice he could submit by letter or brief any ground of
appeal, contention or argument he wished us to consider. We did not receive a response
from him.
       We have examined the entire record and determined that, because Billings’s
third-strike offense of second degree robbery is a violent felony (§ 667.5, subd. (c)(9)),
he cannot benefit from the provisions of section 1170.126. (§ 1170.126, subds. (b) &
(e)(1).) We are satisfied that Billings’s attorneys have fully complied with their
responsibilities and that no arguable appellate issue exists. (People v. Wende, supra,
25 Cal.3d at p. 441; People v. Kelly (2006) 40 Cal.4th 106, 110.)




1
       Statutory references are to the Penal Code.
2
        The question whether a defendant has the right to appeal the denial of a petition to
recall his sentence pursuant to section 1170.126 when the trial court determined that he
did not meet the threshold eligibility requirements for resentencing currently is pending
before the Supreme Court. (Teal v. Superior Court, review granted July 31, 2013,
S211708.)

                                              2
                                    DISPOSITION
      The order is affirmed.
      NOT TO BE PUBLISHED.




                                               ROTHSCHILD, Acting P. J.

We concur:



             CHANEY, J.



             MILLER, J.*




*
        Judge of the Los Angeles Superior Court, Assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.

                                           3